Citation Nr: 0907055	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-26 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The Veteran presented testimony at a videoconference hearing 
chaired by the undersigned Veterans Law Judge in February 
2007.  A transcript of the hearing is associated with the 
Veteran's claims folder.  In September 2007, the Board 
remanded this issue for additional evidentiary development.  
It has since been returned to the Board for further appellate 
action.  In December 2008, the Veteran submitted additional 
evidence and waived his right to have this evidence 
considered by the originating agency.


FINDINGS OF FACT

The Veteran's PTSD is manifested by occupational and social 
impairment which most nearly approximates reduced reliability 
and productivity.  


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but not 
higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA, by letters mailed in May 2005 and May 2006.  They 
provided appropriate notice with respect to the effective-
date element of the claim.  They also included information on 
how VA determines the disability rating by use of the rating 
schedule, and provided examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain), to include treatment records, Social 
Security determinations, statements from employers concerning 
the impact of the disability on the Veteran's employment, and 
statements from persons concerning their observations of how 
the disability has affected the Veteran.  They also informed 
the Veteran of the assistance that VA would provide to obtain 
evidence on his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the Veteran's entitlement to an increased rating.  In any 
event, the Veteran was provided the specific criteria for 
rating the disability in the Statement of the Case. 

Although the May 2006 letter was mailed after the initial 
adjudication of the claim, following the provision of the 
required notice and the receipt of all pertinent evidence 
(other than the evidence for which the Veteran has submitted 
a waiver of RO consideration), the originating agency 
readjudicated the Veteran's claim in September 2008.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any 
outstanding, existing evidence, to include medical records, 
that could be obtained to substantiate the claim.  The Board 
is also unaware of any such outstanding evidence. 

The Board has considered the Veteran's representative's 
contention that the report of the Veteran's most recent 
examination in August 2008 is inadequate because it is not in 
compliance with the Board's remand instruction that the 
examination be performed after  the Veteran's most recent 
treatment records are associated with the claims folder.  The 
Board notes that the record reflects that VA electronic 
records were printed in July 2007 and associated with the 
claims folder prior to the August 2008 examination.  In 
addition, the report of the August 2008 VA examination 
reflects that the examiner reviewed the claims folder as well 
as the electronic records, to include Vet Center records.  
Although some pertinent records of subsequent treatment have 
been associated with the claims folder since the VA 
examination, they provide information similar to that 
provided in the earlier records.  Moreover, since the Veteran 
receives ongoing treatment for his PTSD, even if the Board 
were to remand for another VA examination, additional 
pertinent treatment records would once again be created after 
the VA examination.  In the Board's opinion, the August 2008 
VA examination report is in compliance with the Board's 
remand directive and is adequate for rating purposes.  
Therefore, the Board has concluded that a remand for another 
VA examination would only further delay the disposition of 
this appeal with no benefit flowing to the Veteran.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

A 30 percent evaluation is warranted for PTSD productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent event).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for PTSD productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran was granted service connection for PTSD in an 
April 2001 RO decision and the disability was assigned a 10 
percent rating at that time.  In April 2005, the Veteran 
filed a claim for an increased rating for PTSD, alleging that 
his symptoms have gotten worse and interfered with his 
ability to work.  In the September 2005 rating decision on 
appeal, the RO increased the disability rating to 30 percent.  
The Veteran contends that his PTSD warrants a rating higher 
than 30 percent.

The Veteran was afforded a VA examination in response to his 
claim in May 2005.  At that time, the Veteran reported that 
he had suicidal ideation on occasion, and ideas of harming 
other when he is provoked.  He explained that the Iraq War 
brings up memories of his own experiences in Vietnam.  He 
also reported nightmares, alcohol abuse, irritability, and 
mood swings.  The Veteran used to work as a painter but lost 
his job as a result of not being able to get along with 
others.  Upon examination, the Veteran's speech was relevant 
and coherent, though he was moderately anxious and depressed.  
He denied current suicidal or homicidal ideation, but noted 
that he does not socialize much, particularly since losing 
his job.  He endorsed detachment or estrangement and survival 
guilt.  The Veteran was diagnosed with PTSD, and assigned a 
Global Assessment of Functioning (GAF) score of 60.  The 
examiner opined that the Veteran's symptoms did not render 
him unemployable, but might make employment difficult to 
maintain.

VAMC reports dated from 2004 through 2008 track the Veteran's 
PTSD symptoms, including insomnia, increased irritability, 
intrusive memories, depressed mood, and feelings of 
helplessness exacerbated by the loss of his job in 2004.  In 
April 2005, it was noted that the Veteran was underemployed 
due to his temper and irritability in a work environment, and 
an Axis IV diagnosis of "interpersonal difficulties" was 
noted, along with a GAF score of 65.  In September 2005, the 
Veteran was reported to be anxious with fleeting eye contact, 
but conversation was coherent and relevant.  In December 
2006, the Veteran's PTSD symptomatology was described as 
moderate and due to recent job loss and interpersonal 
difficulties.  In October 2007, it was noted that the Veteran 
had a flat affect.  In October 2008, the Veteran was assigned 
a GAF score of 58.  In November 2008, the Veteran reported 
that the Iraq War reminds him of Vietnam and that he loses 
his temper with peers at work.  These reports also indicate 
that the Veteran receives individual and group therapy.

In February 2007, the Veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  The 
Veteran testified that he got into a physical confrontation 
in December 2007 with someone who was "not like him" and he 
has difficulty maintaining employment due to his inability to 
control himself in certain situations.  He explained that he 
only works as painter sporadically.  

The Veteran was afforded another VA examination in August 
2008.  He told the examiner that he believed that he is 
incapable of working for a boss, but was also currently 
unemployed due to physical problems since falling from a 
ladder while painting.  The examiner opined that from a 
psychiatric perspective, however, the Veteran is employable.  
The Veteran stated that his relationship with his wife is 
"good," but he has to sleep in a different bed because of 
his physical thrashing at night due to nightmares.  He also 
indicated that he socializes with individuals from the 
Pittsburgh Vet Center both in and outside the center, and he 
has an adequate relationship with his children.  The examiner 
noted that the Veteran's relative social isolation was not 
worsened since his last examination in 2005.  It was also 
noted that the Veteran has a lengthy history of alcohol use, 
complicating his symptoms of PTSD.  

Upon mental status examination, the Veteran's hygiene was 
adequate, his speech was coherent and answers appropriate, 
while his affect was blunted and he described his mood as 
"depressed."  He stated that he experienced panic attacks 
approximately one time per month and he has dreams and 
intrusive thoughts about Vietnam.  Further, he reported 
incidents of being verbally aggressive with others and 
intermittent suicidal ideation  The examiner indicated that 
the Veteran seemed to be overreporting his symptoms of 
distress and depression; the examiner was of the opinion that 
the Veteran's depression falls within the mild to moderate 
range.  On the Mississippi Scale for combat-related PTSD, the 
Veteran's score was higher than the cutoff for PTSD, but 
lower than the average score for Vietnam combat veterans with 
PTSD.  The examiner concluded by stating that the Veteran's 
symptoms appeared to be no worse than those reported on the 
2005 examination.  A diagnosis of PTSD with mild to moderate 
symptoms, with an Axis IV diagnosis of limited support 
network, decreased socialization, and unemployment due to 
physical limitation, and a GAF score of 65 were assigned.  

A letter dated in September 2008 from the Pittsburgh Vet 
Center indicates that the Veteran has continued to attend bi-
weekly group therapy sessions.  It was noted that the 
Veteran, "remains distant from his family and most other 
people."  An Axis IV diagnosis of 
unemployment/underemployment and a GAF score of 58 were also 
indicated.  

A letter from the Veteran's friend, M.D., who served with the 
Veteran in Vietnam, recounts the experiences in Vietnam which 
led to the Veteran's PTSD.  He noted that he has witnessed 
the Veteran go through intense mood swings and outbursts of 
anger, and observed the Veteran's preoccupation with the 
death of a fellow soldier in Vietnam.  Also, M.D. noted that 
the Veteran informed him of  his work problems and inability 
to retain a job due to his angry outbursts and lack of 
control.  These symptoms are further confirmed by letters 
from the Veteran's wife and another friend, R.G.

After careful consideration, the Board has determined that 
the impairment from the Veteran's PTSD more nearly 
approximates the reduced reliability and productivity 
contemplated by a 50 percent disability rating than the 
occasional decrease in work efficiency and inability to 
perform occupational tasks contemplated by a 30 percent 
rating.  In this regard, the Board notes that the Veteran's 
post-service VA treatment records, VA examination reports, 
and statements from the Veteran and his friends and family 
indicate that the Veteran experiences depression, anxiety, 
sleep disturbance, decreased impulse control, irritability, 
infrequent panic attacks, and occasional suicidal ideation.  
These symptoms have led to problems at work, affecting his 
ability to maintain effective work relationships and 
sustained employment.  

The evidence does not show that the occupational and social 
impairment from the disability more nearly approximates the 
deficiencies in most areas contemplated by a 70 percent 
rating.  Although the Veteran has reported occasional 
suicidal ideation and there is some evidence of impaired 
impulse control, none of the other symptoms associated with a 
rating in excess of 50 percent have been found.  The Board 
further notes that the evidence indicates that the Veteran 
still maintains a few relationships with family members and 
social groups, so it cannot be said that he is unable to 
establish and maintain effective relationships.  While the 
Veteran stopped working due to a physical injury, the August 
2008 VA examiner has stated that in his opinion the Veteran's 
psychiatric symptoms were not preventing him from working at 
that time.  

The Board has also considered the GAF scores assigned to the 
Veteran during the period of this claim.  As noted above, the 
Veteran has been assigned GAF scores ranging from 58 to 65.  
The GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); See also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed.), p.32.  A score of 51 to 
60 is assigned where there are moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  A score of 61-70 is indicated where there are mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, has some meaningful 
interpersonal relationships." Id.  The mild to moderate 
impairment evidenced by these scores do not support a finding 
that the Veteran's PTSD is productive of more than the 
reduced reliability and productivity contemplated by a 50 
percent rating.  

In sum, the preponderance of the evidence establishes that 
the social and occupational impairment from the Veteran's 
PTSD most nearly approximates occupational and social 
impairment with reduced reliability and productivity.  
Accordingly, the Board concludes that the Veteran is entitled 
to a 50 percent rating, but not higher.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 50 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the 50 percent rating granted in this decision.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


ORDER

Entitlement to a 50 percent rating for PTSD is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


